DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 objected to because of the following informalities:  
Claim 3, line 4, reads “0.01 to 1 cm” however, it should read “0.01 cm to 1 cm” as it is written in the specification paragraph [00029] line 8;
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 states “the plurality of fenestration comprises at least one fenestration”, it is inherent that a plurality of something comprises at least one of that thing; thus stating that the plurality of fenestrations comprises at least one fenestration is redundant.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goraltchouk (US 20110288583 A1).
Regarding claim 1, Goraltchouk discloses a suture system (suture 1100) (paragraph [0089]) comprising a suture thread (suture 1100) with a first end (left most end – when looking at Fig. 11A) connected to a first anchor (left most retainer 1104 – when looking at Fig. 11A), the first anchor (left most retainer 1104) comprising a body (body of retainer 1104) with a plurality of fenestrations (perforations) (Examiner’s note: the retainer 1104 is made up of a mesh, perforated, or porous material – paragraph [0090]) sized to permit tissue ingrowth (Examiner’s note: the perforations are sized to encourage to ingrowth of tissue – paragraph [0098]); and a plurality of protrusions (protrusions 1108) extending outward from the body (body of 
Regarding claim 2, Goraltchouk discloses wherein the suture system (suture 1100) is sized to pass through a carrying needle or cannula (Examiner’s note: Goraltchouk discloses using a needle being used with the suture – paragraph [0056]; furthermore Goraltchouk discloses a plurality of suture sizes that can be utilized – paragraph [0049]; therefore, it would be inherent that the suture is sized to pass through a needle or a cannula) (Examiner’s note: it should also be understood that a needle or cannula can be of any size, and because the claim does not limit the size, it would within reason to say that the suture can pass through a large enough needle / cannula).
Regarding claim 4, Goraltchouk discloses wherein the body (body of retainer 1104) is formed from a biodegradable polymer (PLA – paragraph [0047]) (Examiner’s note: paragraph [0096] states the retainers are bio-absorbable; and paragraph [0047] lists the polymers used as bio-absorbable materials in for the device), a non-absorbable material, or combinations thereof.
Regarding claim 5, Goraltchouk discloses, wherein: 
the biodegradable polymer is polydioxanone (PDS/PDO), poly lactic acid (PLA) (paragraph [0047]) or poly(lactic-co-glycolic- acid) (PGLA), polyglactin, polygylcolic acid, polycaprolactone, poliglycaprone 25, collagen (chromic), and combinations thereof (Examiner’s note: paragraph [0096] states the retainers are bio-absorbable; and paragraph [0047] lists the polymers used as bio-absorbable materials in for the device), and 
the non-absorbable material is a polymer, a metal alloy, a metal, a natural fiber, silk, or combinations thereof (Examiner’s note: paragraph [0096] states the retainers can be a combination of bio-absorbable and non-absorbable; and paragraph [0048] lists the materials usable, including polymers, and metal alloys).
Regarding claim 6, Goraltchouk discloses wherein the plurality of fenestrations (perforations of retainer 1104) comprises at least one fenestration (Examiner’s note: it should be understood that there is at least one perforation in a mesh, perforated, or porous material).
Regarding claim 7, Goraltchouk discloses wherein the fenestrations are at least partially filled with a compound that enhances or accelerates tissue ingrowth, wound healing, or fibrosis (Examiner’s note: the retainers 1104 are made up of a porous material which is coated in a pro-fibrotic coating, which fills the perforations, and promotes ingrowth of tissue – paragraph [0098]).
Regarding claim 8,
Regarding claim 9, Goraltchouk discloses wherein the protrusions (protrusions 1108) are barbs or cones (Fig. 11A).
Regarding claim 10, Goraltchouk discloses wherein at least some of the protrusions (protrusions 1108) extend in different directions (Examiner’s note: as seen in Fig. 11A, some protrusions extend upwards and some extend downwards).
Regarding claim 11. The suture system of claim 1, wherein at least some of the protrusions have different lengths or thicknesses.
Regarding claim 12, Goraltchouk discloses wherein the suture thread (suture 1100) is formed from a biodegradable polymer (Examiner’s note: paragraph [0096] states the sutures are bio-absorbable; and paragraph [0047] lists the polymers used as bio-absorbable materials in for the device).
Regarding claim 13, Goraltchouk discloses further comprising a second anchor (furthers right retainer 1104) at an opposing end of the thread (suture 1100) (Fig. 11A), the second anchor (right most retainer 1104) comprising a second body (body of retainer 1104) with a plurality of fenestrations (perforations) (Examiner’s note: the retainer 1104 is made up of a porous material – paragraph [0090]) sized to permit tissue ingrowth (Examiner’s note: the perforations are sized to encourage to ingrowth of tissue – paragraph [0098]); and a plurality of protrusions (protrusions 1108) extending outward from the body (body of retainer 1104) (shown in Fig. 11A) that are configured to anchor the suture system to the subject (paragraph [0089]).
Regarding claim 14, Goraltchouk discloses wherein the first and second anchors (retainers 1104) are arranged in opposite orientations so that the first and second anchors have mirror symmetry along a plane that is orthogonal to a longitudinal 
Regarding claim 15, Goraltchouk discloses wherein the first and second anchors (left and right most retainers 1104) are arranged in a same orientation so that the first and second anchors lack mirror symmetry along a plane that is orthogonal to a longitudinal axis of the suture system (Examiner’s note: both retainers mentioned above, and seen in Fig. 11A, lack mirror symmetry as they are oriented in the same direction).
Regarding claim 16, Goraltchouk discloses further comprising a second anchor (furthers right retainer 1104) at an opposing end of the thread (suture 1100) (Fig. 11A), the second anchor (right most retainer 1104) comprising a second body (body of retainer 1104) with a plurality of fenestrations (perforations) (Examiner’s note: the retainer 1104 is made up of a porous material – paragraph [0090]) sized to permit tissue ingrowth (Examiner’s note: the perforations are sized to encourage to ingrowth of tissue – paragraph [0098]); and a plurality of protrusions (protrusions 1108) extending outward from the body (body of retainer 1104) (shown in Fig. 11A) that are configured to anchor the suture system to the subject (paragraph [0089]).
Regarding claim 17, Goraltchouk discloses wherein the first and second anchors (left and right most retainers 1104) are arranged in a same orientation so that the first and second anchors lack mirror symmetry along a plane that is orthogonal to a longitudinal axis of the suture system (Examiner’s note: both retainers mentioned 
Regarding claim 18, Goraltchouk discloses further comprising a straight or curved penetrating needle (Examiner’s note: while the needle is not shown, Goraltchouk discloses using the suture system with a needle, wherein the needle comprises a variety of shapes and sizes – paragraphs [0054 – 0056]).
Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruff (US 20050267531 A1).
Regarding claim 1, Ruff discloses a suture system (suture 92) (paragraph [0042]) comprising a suture thread (suture 92) with a first end (left most end – when looking at Fig. 19) connected to a first anchor (‘M’ shaped barbed anchor 166), the first anchor (‘M’ shaped barbed anchor 166) comprising a body (body 168) with a plurality of fenestrations (dips in the ‘M’ shape) sized to permit tissue ingrowth (Examiner’s note: tissue can be received within the dips, and thus can permit tissue ingrowth – paragraph [0042]); and a plurality of protrusions (legs of ‘M’ shape) extending outward from the body (body 168) (shown in Fig. 19) that are configured to anchor the suture system to a subject (paragraph [0042]).
Regarding claim 19, Ruff discloses a method of securing a suture system to tissue, the method comprising: 
providing the suture system (suture 92) of claim 1; 
threading the thread (suture 92) through the tissue so that the first anchor (anchor 166) catches the tissue and positions at least some the plurality of 
continuing to thread the thread (suture 92) through the tissue (paragraph [0061] and Fig. 39B); and 
tying off the thread (J-stich forms a knot - thus the thread is tied off after threaded – Fig. 39B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goraltchouk (US 20110288583 A1) as applied to claim 1 above, and further in view of Goraltchouk (US 20110288583 A1).
Regarding claim 3, Goraltchouk discloses the device of claim 1 above, and further wherein: 
a diameter of the suture thread (suture 1100) is within a range of 0.01 mm to 5 mm (Examiner’s note: Goraltchouk lists the diameter of the suture using the USP designations, using the designation of 5-0, the diameter is the understood to be equal to .1 mm - paragraph [0049]); and 
However, Goraltchouk is silent regarding the dimensions of the anchor body.
As to the above, however, Goraltchouk does teach optimizing the size of the anchor body based on the application of the retainer (paragraph [0094]). Furthermore, It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the retainers to have the dimensions be within the claimed range, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the anchors of Goraltchouk would not operate differently with the claimed dimensions since the suture .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ruff (US 20050267531 A1) as applied to claim 19 above, and further in view of Goraltchouk (US 20110288583 A1).
Regarding claim 20, Ruff discloses the method of claim 19 above.
However, Ruff is silent regarding further comprising, prior to the step of threading the thread, at least partially filling the plurality of fenestrations with a compound that enhances or accelerates tissue ingrowth, wound healing, or fibrosis.
As to the above, Goraltchouk teaches, in the same field of endeavor, a suture thread (suture 1100) with a first end (left most end – when looking at Fig. 11A) connected to a first anchor (left most retainer 1104 – when looking at Fig. 11A), the first anchor (left most retainer 1104) comprising a body (body of retainer 1104) with a plurality of fenestrations (perforations) (Examiner’s note: the retainer 1104 is made up of a porous material – paragraph [0090]) sized to permit tissue ingrowth (Examiner’s note: the perforations are sized to encourage to ingrowth of tissue – paragraph [0098]), wherein the fenestrations (perforations) are partially filled (coated ; coating the porous material will partially fill the perforations) with a compound that promotes tissue growth (paragraph [0098]), for the purpose of promoting tissue growth.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the suture anchor of Ruff to incorporate .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hunter (US 20130204295 A1) discloses a suture system with a plurality of fenestrations and barbs.
Lin (US 20170281160 A1) discloses a suture system with a plurality of fenestrations and barbs.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/GEORGE J ULSH/Primary Examiner, Art Unit 3771